DETAILED ACTION
Claims 60-61, 63-64, 66-74 and 76-81 are presented for examination.
	Applicant’s Amendment filed June 10, 2021 has been entered into the present application.
	Claims 60-61, 63-64, 66-74 and 76-81 are pending. Claims 80-81 are newly added. Claims 62, 65 and 75 are cancelled. Claims 60-61, 63-64 and 68-74 are amended.
Applicant’s arguments, filed June 10, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
	Applicant’s Information Disclosure Statements filed December 7, 2020 (two pages) and April 6, 2021 (two pages) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08A (four pages total), the Examiner has considered the cited references. 

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (original claims 60-75), directed to a method for preventing and/or treating one or several ophthalmic disease(s) or disorder(s) involving a deterioration of the eye and/or of the visual function comprising administering to a subject in need thereof a composition comprising at least salbutamol or a pharmaceutically acceptable salt thereof, and the election of (i) angiotensin converting enzyme inhibitor(s), aldosterone receptor antagonist(s) and N-acetyl-DL-leucine as the single disclosed species of additional active principle to be administered, and (ii) diabetic retinopathy as the single disclosed species of ophthalmic disease or disorder, as stated in the reply filed September 29, 2020. 

Accordingly, instant claims 76-79 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	Instant claims 60-61, 63-64, 66-74 and newly added claims 80-81 are directed to the elected invention and species, and such claims are herein acted on the merits infra.

Status of the Objections/Rejections Set Forth in the December 10, 2020 Office Action
	In reply to the objections to claims 60, 62, 64, 71 and 74 as set forth at p.3 of the December 10, 2020 non-final Office Action, Applicant now amends claims 61, 64, 71 and 74 to recite “salbutamol” without capitalization, and cancels claim 62. Accordingly, the objection is withdrawn. 
	In reply to the objection to claim 61 as set forth at p.3 of the December 10, 2020 non-final Office Action, Applicant now removes the term “diluent” from the claim. Accordingly, the objection is withdrawn.
	In reply to the objection to claims 61, 64, 71 and 74 as set forth at p.3 of the December 10, 2020 non-final Office Action, Applicant now amends claims 61, 64, 71 and 74 to recite “N-acetyl-DL-leucine” in place of “N Acetyl DL Leucine”. Accordingly, the objection is withdrawn.
	In reply to the objection to claim 71 as set forth at p.3 of the December 10, 2020 non-final Office Action, Applicant now amends claim 71 to recite “ramiprilate” without capitalization. Accordingly, the objection is withdrawn. 
	In reply to the rejections of claims 60-65 and 68-75 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.3-9 of the December 10, 2020 non-final Office Action, Applicant now amends the claims in an effort to obviate each of the rejections. Accordingly, the rejections are withdrawn unless they are repeated below in the instant Office Action as being maintained.
	In reply to the rejection of claim 71 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.9 of the December 10, 2020 non-final Office Action, Applicant now amends claim 60 to provide 
	In reply to the rejection of claims 60, 62, 65, 68 and 70-72 under 35 U.S.C. §102(a)(1) as being anticipated by Turkyilmaz et al. (EP 2808010 A1; 2014), as set forth at p.10-13 of the December 10, 2020 non-final Office Action, Applicant now cancels claims 62 and 65, and amends claim 60 to narrow the objective to “[a] method for treating diabetic retinopathy” by administering salbutamol, an angiotensin converting enzyme inhibitor, an aldosterone receptor antagonist, and N-acetyl-DL-leucine. Accordingly, the rejection is withdrawn. 
	In reply to the rejection of claims 60, 65, 68-70 and 72 under 35 U.S.C. §102(a)(1) as being anticipated by York et al. (U.S. Patent No. 5,192,780; 1993), as set forth at p.13-15 of the December 10, 2020 non-final Office Action, Applicant now cancels claim 65, and amends claim 60 to narrow the objective to “[a] method for treating diabetic retinopathy” by administering salbutamol, an angiotensin converting enzyme inhibitor, an aldosterone receptor antagonist, and N-acetyl-DL-leucine. Accordingly, the rejection is withdrawn. 
In reply to the rejection of claims 60, 62, 65 and 68-72 under 35 U.S.C. §102(a)(1) as being anticipated by Honma et al. (U.S. Patent No. 6,569,903 B2; 2003), as set forth at p.15-17 of the December 10, 2020 non-final Office Action, Applicant now cancels claims 62 and 65, and amends claim 60 to narrow the objective to “[a] method for treating diabetic retinopathy” by administering salbutamol, an angiotensin converting enzyme inhibitor, an aldosterone receptor antagonist, and N-acetyl-DL-leucine. Accordingly, the rejection is withdrawn. 
In reply to the rejection of claims 60, 62, 65 and 68-72 under 35 U.S.C. §103 as being unpatentable over Honma et al. (U.S. Patent No. 6,569,903 B2; 2003) in view of Manaviat et al. (“Prevalence of Dry Eye Syndrome and Diabetic Retinopathy in Type 2 Diabetic Patients”, BMC Ophthalmology, 2008; 8:10), as set forth at p.17-20 of the December 10, 2020 non-final Office Action, 
In reply to the rejection of claims 61, 63-64 and 73-74 under 35 U.S.C. §103 as being unpatentable over Honma et al. (U.S. Patent No. 6,569,903 B2; 2003) in view of Manaviat et al. (“Prevalence of Dry Eye Syndrome and Diabetic Retinopathy in Type 2 Diabetic Patients”, BMC Ophthalmology, 2008; 8:10), as applied to claims 60, 62, 65 and 68-72, further in view of Rekik (U.S. Patent No. 9,155,719 B2; 2015) and Aiken (U.S. Patent No. 7,015,210 B2; 2006), as set forth at p.20-22 of the December 10, 2020 non-final Office Action, Applicant now amends independent claim 60 to narrow the objective to “[a] method for treating diabetic retinopathy” by administering salbutamol, an angiotensin converting enzyme inhibitor, an aldosterone receptor antagonist, and N-acetyl-DL-leucine. Accordingly, the rejection is withdrawn.
Such rejection will not be applied to the claims as amended in the most recent claim listing filed June 10, 2021 in view of Applicant’s arguments that the instantly claimed angiotensin converting enzyme inhibitor (defined further in dependent claims as ramiprilate) and aldosterone receptor antagonist (defined further in dependent claims as eplerenone) “have opposite effects on the RAAS” system1 as compared to Applicant’s claimed salbutamol, which “activates beta adrenergic receptors and consequently is a RAAS activator” (Remarks, p.13-14). 
As Applicant correctly states, the instantly claimed angiotensin converting enzyme inhibitor and aldosterone receptor antagonist each function to inhibit the RAAS system. See, e.g., von Lueder et al. (“RAAS Inhibitors and Cardiovascular Protection in Large Scale Trials”, Cardiovasc Drugs Ther, 2013; 27:171-179) (“[c]urrently, ACE [angiotensin-converting enzyme inhibitors]-inhibitors (ACEi), Ang-II receptor blockers (ARB) and aldosterone or, more accurately, mineralocorticoid receptor antagonists (MRA) are the most commonly prescribed RAAS-blocking agents”; col.2, para.1, p.171). This function to block RAAS via the ACEi and aldosterone receptor antagonist is in contrast to Applicant’s instantly claimed salbutamol – a selective 2-adrenergic receptor agonist, as taught by previously cited Honma et CHEST, 1997; 111:71-74; “[w]e have previously observed activation of the RAS in acute severe asthma and in addition have demonstrated that single doses of nebulized 2-agonists elevate renin and Ang II in the plasma of normal subjects, suggesting that 2-agonists may be contributing to the activation of the RAS in acute asthma” at col.1, para.1, p.71; “[t]hese results confirm that there is activation of the RAS in asthmatic subjects by single doses of nebulized 2-agonists and that repeated dosing with nebulized albuterol [synonymous with salbutamol] has further, additive effect on plasma Ang II levels”, abstract), as well as newly cited Millar et al. (“Investigation of the Mechanism of Beta 2-Agonist-Induced Activation of the Renin-Angiotensin System”, Clin Sci (Lond), 1995 Apr; 88(4):433-437, Abstract Only), which also teaches the function of salbutamol administration to increase plasma renin and angiotensin II concentrations as compared to placebo in healthy volunteers. This effect is also consistent with the description in the art that -adrenergic blocking agents were known to suppress the RAAS system. See, e.g., Blumenfeld et al. (“-Adrenergic Receptor Blockade as a Therapeutic Approach for Suppressing the Renin-Angiotensin-Aldosterone System in Normotensive and Hypertensive Subjects”, AJH, 1999; 12:451-459; “-adrenergic receptor blockers are often overlooked as potent suppressors of renin secretion and presumably of angiotensin II formation”, col.1, para.3, p.452). 
Even if one of ordinary skill in the art before the effective filing date of the claimed invention were to consider the use of the selective 2-adrenergic agonist salbutamol for the treatment of dry eye in a subject with comorbid diabetic retinopathy and dry eye syndrome (a subject documented by previously cited Manaviat), this skilled artisan would not have clearly had a reasonable expectation of success in treating the diabetic retinopathy in such subject by combining the selective 2-adrenergic agonist salbutamol with other diabetic retinopathy-treating agents, such as an angiotensin converting enzyme inhibitor (as documented by previously cited Rekik) and/or an aldosterone receptor antagonist (as documented by previously cited Aiken), when such combination would have exerted apparently opposing therapeutic effects. This apparent lack of reasonable expectation of success is outweighed by Applicant’s own working examples of the as-filed specification demonstrating that ocular administration of salbutamol, 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 61, 63, 72-73 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons of record set forth at p.3-9 of the previous Office Action dated December 10, 2020, of which said reasons are herein incorporated by reference.
The following rejections are maintained and modified only to reflect amended claim language:
In claim 61, Applicant recites numerous periods in the claim to denote apparent options to be additionally administered, as well as another period at the end of the claim, which is improper. MPEP §608.01(m) specifically states that “[p]eriods may not be used elsewhere in the claims except for abbreviations”. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). The use of multiple periods in the claim fails to clearly set forth whether the subject matter following the first recited period is actually part of the claim or not. Similar ambiguity exists also in claims 63 and 72-73, which also recite multiple periods in the claim. Clarification is required.
As newly added claim 80 depends from claim 61 and does not remedy the ambiguity thereof, claim 80 propagates the ambiguity of claim 61 and is properly included in the instant rejection.


Response to Applicant’s Arguments
In reply, Applicant states that he “has amended the claims to overcome the rejection” and “respectfully requests that the rejections under AIA  35 U.S.C. 112(b) be withdrawn” (Remarks, p.9).
The arguments have been fully and carefully considered, but are not found persuasive. 
As the most recently submitted claim amendments do not clearly and unequivocally address the issues reiterated above, such rejections remain proper and are maintained. 
For these reasons supra, rejection of claims 61, 63, 72-73 and 80 is proper. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 60, Applicant recites “[a] method for treating diabetic retinopathy” via “administering to a subject” the recited combination, but it is unclear if the “subject” of the method is actually in need of treatment for diabetic retinopathy, or is any subject. Clarification is required. 
As claims 61, 63-64, 66-74 and 80-81 do not clarify this point of ambiguity in claim 60, they must also be rejected on the same grounds applied thereto.
In claim 66, Applicant recites “[t]he method according to claim 65”, but claim 65 is cancelled. As a result, it is unclear from what claim instant claim 66 is intended to depend. Clarification is required. 
In claim 66, Applicant recites numerous periods in the claim to denote apparent options of ophthalmic diseases, as well as another period at the end of the claim, which is improper. MPEP §608.01(m) specifically states that “[p]eriods may not be used elsewhere in the claims except for abbreviations”. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). The use of multiple periods in the claim fails to clearly set forth whether the subject matter following the first recited period is actually part of the claim or not. Clarification is required.
In claim 67, Applicant recites “[t]he method according to claim 65”, but claim 65 is cancelled. As a result, it is unclear from what claim instant claim 67 is intended to depend. Clarification is required. 
In claim 71, Applicant further defines “[t]he method according to claim 60”, wherein salbutamol, ramiprilate, eplerenone, and N-acetyl-DL-leucine are administered in the recited quantities, but claim 60 provides only for the administration of salbutamol and N-acetyl-DL-leucine with a generic “angiotensin converting enzyme inhibitor” and “aldosterone receptor antagonist”. There is insufficient antecedent basis for the “ramiprilate” and “eplerenone” of claim 71, as parent claim 60 from which claim 71 depends fails to provide specifically for these species. As a result, it is unclear if Applicant intends to further limit the “angiotensin converting enzyme inhibitor” and “aldosterone receptor antagonist” of claim 60 specifically to 
In claim 72, Applicant recites that the salbutamol, angiotensin converting enzyme inhibitor, aldosterone receptor antagonist, and N-acetyl DL-leucine is administered “one, two, three or four times a day, and/or … continuously for 1, 2 or 3 months”, which renders the claim indefinite because “continuous” administration for 1, 2 or 3 months necessarily implies that there is no interruption in the administration. As a result, it is unclear how the recited components can be administered 1-4 times per day, but also be administered continuously (without break) for 1-3 months. Clarification is required. 
In claim 72, it is unclear if Applicant’s recitation of administration “continuously for 1, 2 or 3 months” intends to limit the claim to a specific manner of administration that permits continuous, uninterrupted administration (e.g., intravenous infusion), or not. Clarification is required. 
In claim 73, Applicant recites that the salbutamol, angiotensin converting enzyme inhibitor, aldosterone receptor antagonist, and N-acetyl-DL-leucine are “administered simultaneously, sequentially or separately to a subject”, but it is unclear if the “subject” is the same subject as that defined in parent claim 60 (from which claim 73 ultimately depends), or a different subject. Similar ambiguity exists also in claim 74, which recites substantially similar claim language. Clarification is required. 
In claim 74, the limitation “wherein salbutamol, ramiprilate, eplerenone, and N-acetyl-DL-leucine are simultaneously, sequentially, or separately administered topically to a subject, one, two, three or four times a day, continuously for 1, 2, or 3 months” renders the claim indefinite because it is unclear if the phrase “continuously for 1, 2, or 3 months” modifies only the directly preceding phrase “four times a day”, or any one of one, two or three times day. Also, it is unclear how such combination can be administered, e.g., four separate times per day, but also be “continuously” administered for 1, 2, or 3 months, as “continuous” administration necessarily implies there is no interruption in the administration (which cannot be met with, e.g., four discrete administrations per day). Additionally, it is unclear if Applicant’s recitation of “continuously for 1, 2, or 3 months” intends to limit the claim to a specific manner of administration that permits continuous, uninterrupted administration (e.g., intravenous infusion), or not. If Applicant intends 
In claim 80, there is insufficient antecedent basis for the term “the active principles” in l.1 of the claim, as the preceding text of claim 80, or claim 61 from which it depends, fails to reference any “active principles” per se. As a result, it is unclear if Applicant refers to another composition with “active principles”, or the composition of salbutamol, angiotensin converting enzyme inhibitor, aldosterone receptor antagonist, and N-acetyl-DL-leucine of claim 61. Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 66-67 and 73 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 66, Applicant recites “[t]he method according to claim 65”, but as claim 65 is cancelled, it is unclear in what manner claim 66 is intended to further limit its parent claim. Also, if Applicant intends for claim 66 to further define the method of claim 60, it should be noted that independent claim 60 is explicitly limited to “treating diabetic retinopathy” and, therefore, is not open to the treatment of any other ophthalmic disease. Clarification is required. 

In claim 73, Applicant recites that the salbutamol, angiotensin converting enzyme inhibitor, aldosterone receptor antagonist, and N-acetyl-DL-leucine are “found within a single composition or in separate compositions, and/or” are “administered simultaneously, sequentially or separately to a subject”, which fails to further limit the subject matter of parent claim 61, which requires that the salbutamol, angiotensin converting enzyme inhibitor, aldosterone receptor antagonist, and N-acetyl-DL-leucine are “administered simultaneously, sequentially or separately, within a single or several separate composition(s)”. There is no provision in parent claim 61 that the components are alternatively either present in a single or separate compositions or are administered simultaneously, sequentially or separately. Applicant’s introduction of this alternative embodiment in dependent claim 73 fails to properly further limit the subject matter of parent claim 61. Clarification is required. 

Conclusion
Rejection of claims 60-61, 63-64, 66-74 and 80-81 is proper.
Claims 76-79 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 23, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “RAAS” system refers to the renin-angiotensin-aldosterone system.